Appeal by defendant from three judgments of the Supreme Court, Kings County (Lodato, J.), all rendered May 21,1982, convicting him of burglary in the second degree (two counts) and burglary in the third degree, upon pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to be relieved as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) O’Connor, J. P., Weinstein, Niehoff and Boyers, JJ. concur.